           Case 3:18-cv-05031-EMC Document 293 Filed 07/27/21 Page 1 of 4



 1   Howard Chen (SBN 257393)
     chenh@gtlaw.com
 2   Harold H. Davis, Jr. (SBN 235552)
     davish@gtlaw.com
 3   Yang Liu (SBN 319390)
     liuyan@gtlaw.com
 4   GREENBERG TRAURIG, LLP
     Four Embarcadero Center, Suite 3000
 5   San Francisco, CA 94111
     Tel: 415.655.1300
 6

 7
     Attorneys for Defendants and Counterclaimants
 8   SIMO Holdings Inc. and Skyroam, Inc.

 9

10                                 UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12   HONG KONG UCLOUDLINK NETWORK
     TECHNOLOGY LIMITED AND
13   UCLOUDLINK (AMERICA), LTD.,                     Case No.: 18-cv-05031(EMC)

14                        Plaintiffs,                NOTICE OF WITHDRAWAL AND
                                                     SUBSTITUTION OF COUNSEL FOR
15   vs.                                             DEFENDANTS AND
                                                     COUNTERCLAIMANTS SIMO
16   SIMO HOLDINGS INC. AND                          HOLDINGS, INC. AND SKYROAM, INC.
     SKYROAM, INC.,
17
                          Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                                     Case No.: 18-CV-05031(EMC)
     NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL FOR DEFENDANTS AND
             COUNTERCLAIMANTS SIMO HOLDINGS, INC. AND SKYROAM, INC.
     504994084.1
           Case 3:18-cv-05031-EMC Document 293 Filed 07/27/21 Page 2 of 4



 1            PLEASE TAKE NOTICE that Defendants SIMO Holdings Inc. and Skyroam, Inc. (together

     “Skyroam”) have retained the law firm of Greenberg Traurig, LLP (“Greenberg Traurig”) to substitute

 4   as counsel for K&L Gates, LLP in the above-captioned matter.

 5            Withdrawing counsel for in this action are as follows:

 6                                  Peter E. Soskin (SBN 280347)
                                    K&L GATES LLP
 7                                  Four Embarcadero Center, Suite 1200
                                    San Francisco, CA 94111
 8                                  peter.soskin@klgates.com
                                    Tel: 415 882 8200
 9                                  Fax: 415 882 8220
10                                  Benjamin E. Weed (Admitted Pro Hac Vice)
                                    K&L GATES LLP
11                                  70 W. Madison Street, Suite 3100
                                    Chicago, IL 60602
12                                  benjamin.weed@klgates.com
                                    gina.johnson@klgates.com
13                                  farris.matariyeh@klgates.com
                                    Tel: 312.372.1121
14                                  Fax: 312.827.8000
15                                  Gina A. Johnson (Admitted Pro Hac Vice)
                                    K&L GATES LLP
16                                  70 W. Madison Street, Suite 3100
                                    Chicago, IL 60602
17                                  benjamin.weed@klgates.com
                                    gina.johnson@klgates.com
18                                  farris.matariyeh@klgates.com
                                    Tel: 312.372.1121
19                                  Fax: 312.827.8000
20                                  Farris S. Matariyeh (Admitted Pro Hac Vice)
                                    K&L GATES LLP
21                                  70 W. Madison Street, Suite 3100
                                    Chicago, IL 60602
22                                  benjamin.weed@klgates.com
                                    gina.johnson@klgates.com
23                                  farris.matariyeh@klgates.com
                                    Tel: 312.372.1121
24                                  Fax: 312.827.8000
25                                  Jeffrey C. Johnson (admitted Pro Hac Vice)
                                    K&L GATES LLP
26                                  925 Fourth Avenue, Suite 2900
                                    Seattle, WA 98104-1154
27                                  jeff.johnson@klgates.com
                                    Tel: 206.623.7580
28                                  Fax: 206.623.7022

                                     1                    Case No.: 18-CV-05031
     NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL FOR DEFENDANTS AND
             COUNTERCLAIMANTS SIMO HOLDINGS, INC. AND SKYROAM, INC.
     504994084.1
           Case 3:18-cv-05031-EMC Document 293 Filed 07/27/21 Page 3 of 4



 1
              All pleadings, orders, and notices should henceforth be served upon the substituted counsel for

 4   Defendants SIMO Holdings, Inc., and Skyroam, Inc.:

 5                                  Harold H. Davis, Jr. (SBN 235552)
                                    GREENBERG TRAURIG, LLP
 6                                  Four Embarcadero Center, Suite 3000
                                    San Francisco, CA 94111
 7                                  davish@gtlaw.com
                                    Tel: 415.655.1300
 8
                                    Howard Chen (SBN 257393)
 9                                  GREENBERG TRAURIG, LLP
                                    Four Embarcadero Center, Suite 3000
10                                  San Francisco, CA 94111
                                    chenh@gtlaw.com
11                                  Tel: 415.655.1300
12                                  Yang Liu (SBN 319390)
                                    GREENBERG TRAURIG, LLP
13                                  Four Embarcadero Center, Suite 3000
                                    San Francisco, CA 94111
14                                  liuyan@gtlaw.com
                                    Tel: 415.655.1300
15

16            The undersigned parties consent to the above withdrawal and substitution:

17    Dated: July 26, 2021                                SIMO Holdings, Inc.
18

19                                                        By: /s/ Jing Liu /s/
                                                             Jing Liu, CEO
20

21    Dated: July 26, 2021                                Skyroam, Inc.
22
                                                          By: /s/ Eric Palm /s/
23
                                                             Eric Plam, President
24
      Dated: July 26, 2021                                K&L Gates, LLP
25

26                                                        By: /s/ Benjamin Weed /s/
                                                              Benjamin E. Weed, Esq.
27

28

                                     2                    Case No.: 18-CV-05031
     NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL FOR DEFENDANTS AND
             COUNTERCLAIMANTS SIMO HOLDINGS, INC. AND SKYROAM, INC.
     504994084.1
           Case 3:18-cv-05031-EMC Document 293 Filed 07/27/21 Page 4 of 4



 1
      Dated: July 26, 2021                                 Greenberg Traurig, LLP

                                                           By:__/s/ Harold Davis /s/ ________________
 4
                                                               Harold H. Davis, Esq.
 5

 6
              I hereby attest that I obtained concurrence in the filing of this document from each of the other
 7
     signatories on this e-filed document.
 8
      Dated: July 26, 2021                                 Greenberg Traurig, LLP
 9

10                                                         By:_/s/ Harold Davis /s/________________
                                                               Harold H. Davis, Esq.
11

12

13

14                   The Above withdrawal and substitution of counsel is approved and so ORDERED.

15

16   IT IS SO ORDERED

17
            July 27, 2021
     Dated: _________                                               __________________________
18                                                                  Hon. Edward M. Chen
19                                                                  United States District Court Judge

20

21

22

23

24

25

26

27

28

                                     3                    Case No.: 18-CV-05031
     NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL FOR DEFENDANTS AND
             COUNTERCLAIMANTS SIMO HOLDINGS, INC. AND SKYROAM, INC.
     504994084.1
